DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Instant Publication US Patent Publication No. 20200013033 will be referred to as “Specification” hereinafter.

Claim Status
Claims 1-14 have been presented and are pending.

Claim Objection
Per claims 2-13, the recited “a medical instrument management device” in the preamble should be changed to “the medical instrument management device”.
As per claim 14, the claim recites a medical instrument management system. The system, however, depends on claim 1 which is directed to a use fee calculation device. The applicant is advised to amend the claim to change claim 14 in independent form to avoid potential issues that may arise from the current claim construction.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
receiver … (claims 1, 5, and 7-11);
counter … (claims 1, 2, 4, and 6-11);
fee calculator … (claims 1, 2, and 6-12);
notifier … (claim 12)
manual receiver … (claim 13);
manual fee calculator … (claim 13);
manual counter … (claim 13); and
a medical instrument management device … manages the medical instrument (claim 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 1-14, the claimed limitation of receiver … (claims 1, 5, and 7-11), counter … (claims 1, 2, 4, and 6-11), fee calculator … (claims 1, 2, and 6-12), notifier … (claim 12), manual receiver … (claim 13), manual fee calculator … (claim 13), manual counter … (claim 13), and a medical instrument management device … manages the medical instrument (claim 14) invoke 112(f) as described above in the claim interpretation section.
The claims are rejected as the claims are found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g. the computer and the algorithm) in the specification that performs the claimed functions. See January 2019 Federal Register notice on Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 that states, "When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See also MPEP § 2163.03, subsection VI.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the term “the users” in “a counter that counts, based on the read information and the user information that have been received by the receiver, a number of times of use, which is a number of pieces of the read information that have been received by the receiver, for each of the users” lack antecedent basis.
As per claim 13, the scope of the claim is unclear. Specifically, claim 13 recites that the use fee calculation device further comprises “a manual receiver that receives, in the medical instrument management device that is a medical instrument management device that manages the medical instrument and includes a storage in which an electronic manual is stored …” Here, the scope of the claim is unclear as it is unclear as to what claimed element is modified by “in the medical instrument management device”, e.g. the manual receiver or function of receiving of the manual reception information. In the case in which the manual receiver is in the medical instrument, the scope of the claim is unclear as Fig. 8 and the Specification describes the system correlated and operational in describing operations/functions in terms of the medical instrument management device and the use fee calculation device that includes the manual receiver to be separate devices. In the case in which the function of receiving of the manual reception information, the scope of the claim is unclear as it is unclear what it means that the manual receiver, which a separate device than the medical instrument management device, is receiving in the medical instrument management device. 
As per claim 14, the scope of the claim is unclear as it is unclear “a medical instrument management device” recited in the claim is same or different “medical instrument management device” recited in the preamble of claim 1.
In further reference to claims 1-14, the claimed limitations of receiver … (claims 1, 5, and 7-11), counter … (claims 1, 2, 4, and 6-11), fee calculator … (claims 1, 2, and 6-12), notifier … (claim 12), manual receiver … (claim 13), manual fee calculator … (claim 13), manual counter … (claim 13), and a medical instrument management device … manages the medical instrument (claim 14) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While these claimed limitations are supported in the Specification, the claimed limitations are merely described as functional block (see Fig. 3; Fig. 8; and Specification), the Specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claim(s) are rejected as they depend on the claim(s) and do not cure the deficiency(s) as identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Step 1: 
In the instant case, claims 1-12 (group I) are directed to a use fee calculation device while 14 (group II) is directed to a medical instrument management system. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 1 recites:  
1. A use fee calculation device for a medical instrument management device, the use fee calculation device comprising: 
a receiver that is directly or indirectly connected to at least one reading device and receives read information when an identification label provided in a medical instrument has been read by the reading device and user information that is recorded in association with the read information and specifies a user who uses the reading device; 
a counter that counts, based on the read information and the user information that have been received by the receiver, a number of times of use, which is a number of pieces of the read information that have been received by the receiver, for each of the users; and 
a fee calculator that calculates, based on the number of times of use for each of the users, which has been counted by the counter, and a unit price that has been set in advance, a use fee for each of the users.
 (Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim recites functions of receiving read information, e.g. identification of a medical instrument and user information, counting a number of time of use for each of the users, and calculating of a use fee for each of the users based on the number of time of use and a unit price. As such, the claim recites functions of receiving/collecting of information, counting a number of use of each users based on the received information, and calculating of use fee for each of the user based on the number of use and a unit price. Hence, the claim recites concepts performed in the human mind (including an observation, evaluation, judgement, opinion) with pen and paper. The claim further recites certain methods/functions of organizing human activity, e.g. commercial or legal interactions, specifically utilizing received information in calculation of use fee on medical instrument for each users.
In regards to claim 14, the claim recites the use fee calculation device according to claim 1 and also function/concept of managing the medical instrument. As such, claim 14 also recites abstract idea, specifically certain methods of organizing human activity, e.g. managing of asset.
As such, the claims recite a certain methods of organizing human activities and/or mental process/concept, hence recite an abstract idea. 

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a use fee calculation device that comprises a receiver, a counter, and a fee calculator, at least one reading device, and a medical instrument management device are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea as identified above in the Step 2A (prong 1). These limitation do not represent: Improvements to the functioning of a computer (here, the use fee calculation device, use fee calculation device’s components, and the medical instrument management device individually or in combination), or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the use fee calculation device, use fee calculation device’s components, and the medical instrument management device individually or in combination. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a computer (see Fig. 1-Fig. 3; ¶0042, disclosing general-purpose computer or generic computer that includes a CPU, a ROM, program, RAM, or the like; ¶0036, medical instrument management device as generic computer) as a tool to perform an abstract idea and/or generally link the abstract idea to a technological environment through steps performed by a generic computer and/or its component(s). Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claims 2-11 further recites further abstract idea without further additional elements.
Dependent claim 12 further recites abstract idea of notifying of the use fee that has been calculated for each of the users. The notifier is an additional element. However, this additional element is recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and does not provide an inventive concept.
Dependent claim 13 recites further abstract idea of receiving information, counting occurrences, and calculating a use fee for each of the manual users based on the counted occurrences and a unit price. The additional elements of a manual receiver, a manual counter, and a manual fee calculator are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and does not provide an inventive concept.
Dependent claim 14 recites additional element of medical instrument management device. However, this additional element is recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and does not provide an inventive concept.
Accordingly, it is determined that claims 1-14 are directed to non-statutory subject matter under 35 U.S.C. § 101 and are ineligible.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1—5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2008/0140451 (“Hedrick”) in view of US Patent No. 3,974,363 (“Malinich”).
Per claims 1 and 2, Hedrick discloses a use fee calculation device for a medical instrument management device (see Fig. 3, medical billing device 100), the use fee calculation device comprising: 
a receiver that is directly or indirectly connected to at least one reading device and receives read information when an identification label provided in a medical instrument has been read by the reading device and user information that is recorded in association with the read information and specifies a user who uses the reading device (see Fig. 3; ¶0037, the processor to receive a charge code or other charge or identify or use related information or indication … for billing purposes; ¶0038, the processor communicates the usage event such as medical device used, the date, and the time of the usage and the charge code to the network interface; ¶0043, The medical billing device may receive information according to usage of at least one medical device. The medical billing device may communicate using wireless network to receive usage information; ¶0044, The medical billing device may receive information by means of a wired network; ¶0045; ¶0046, identification information for a user such as a physician, a group of users or technicians, an organization and the like. Each of these entities may have negotiated with an owner or distributor of various medical devices for at least one of the medical devices, a different rate; ¶0047, The medical billing device 100 may receive information from time to time according to usage of one or more medical devices associated with the medical billing device 100. For example, the medical billing device 100 may receive information on the wireless network interface 116 comprising a usage event for the medical device 104 (i.e. an indication that medical device 104 has been used) and a charge code according to the user of the medical device 104); 
a counter that records, based on the read information and the user information that have been received by the receiver, a number of times of use, which is a number of pieces of the read information that have been received by the receiver, for each of the users (see ¶0045, The medical billing device 100 may maintain a database of information pertaining to, for example, medical devices, charge codes and usage events, on the storage device included in the personal computer 102; ¶0046, a typical database maintained by, for example, the medical billing device 100, may comprise a user rate table 150. The user rate table 150 may in turn comprise records including a medical device identification field 152, which may contain a medical device identification code, a charge code field 154 and a rate field 156 associated with, for example, a medical device according to, for example, the medical device identification code and a charge code that may occupy the charge code field 154. For example, an entry in the medical device identification field 152 may correspond to one or more of the medical devices 104, 106 and 108 depicted in FIG. 3. The charge code field 154 may comprise identification information for a user such as a physician, a group of users such as a collection of physicians or technicians, an organization such as a hospital or clinic, and the like. Each of these entities may have negotiated with an owner or distributor of various medical devices, for example, at least one of the medical devices illustrated in FIG. 3, a different rate or protocol to be maintained in a rate field 156 according to, for example, the charge code associated with the user; ¶ 0049, When usage event information is received, the medical billing device 100 may determine and assign a date and time using methods known in the art. Alternatively, the usage event may include the date and time. The medical billing device 100 may create a record (e.g., in a pertinent usage table 160) and may enter the date into a date field 166 of the record and may enter the time into a time field 168 of the record. The medical billing device 100 further may access user rate table 150 (FIG. 4) to determine a rate according to the charge code in the charge code field 164 and the medical device identification in the medical device identification field 162, and may enter the rate in the charge field 170 of the record. Thus, in the exemplary embodiment, usage table 160 can store information according to the usage of a single medical device by a user associated with a single charge code. In practice, several usage tables similar to usage table 160 may be maintained in the database of (or accessible by) the medical billing device 100, which may service several medical devices and several users); ¶0054 According to one method of operation, the medical billing device 100 may generate billing reports on a periodic basis, such as, for example, daily, weekly, biweekly, monthly, and the like. FIG. 7 is a chart illustrating an exemplary report, which corresponds generally to report 132 (FIG. 3) and which comprises a bill 200 that may be created periodically according to uses of one or more medical devices. To create the bill 200, the medical billing device 100 may access one or more usage tables 160 (FIG. 5) in the database and may retrieve records according to usage of medical devices according to one or more charge codes during a selected time period. The bill 200 then may be created by entering the charge code or codes into a charge code field or fields 202. Further, referring to FIG. 5 as an example, information from the date field 166, the time field 168, the medical device identification field 162, and the charge field 170 may be copied into, respectively, a date field 204, a time field 206, a device identification (ID) field 208, and an amount field 210 of, for example, a line of the bill 200. The bill 200 further may include a running balance field 212 in which amounts from the amount field 210 are accumulated, and a total billed amount may be presented in an amount due field 214); and 
a fee calculator that calculates, based on the number of times of use for each of the users, which has been counted by the counter, and a unit price that has been set in advance, a use fee for each of the users (see ¶0039, to generate a bill according to the user charge code and the usage event; ¶0045, medical billing device may maintain a database of information pertaining to medical devices, charge codes and usage events; ¶0049; ¶0054; ¶0056, billed amount per usage event is determined according to the medical device ID and the user change code).
While Hedrick discloses a database for keeping log of the charge codes and usage events in a database and a processor that calculate charge based on the charge codes and usage events, Hedrick is silent of the specific technique of counting the number of times of use and that the calculation of a use fee based in the number of times of use (claim 1), wherein the fee calculation calculates the use fee by multiplying the number of times of use for each of the users, which has been counted by the counter, by the unit price. 
Malinich, however, discloses a counter that count number of use and calculation of charge based on the number of use counted by the counter, wherein the fee calculation calculates the use fee by multiplying the number of times of use, which has been counted by the counter, by the unit price (see abstract, counting and multiplying the output meter reading; claim 1, counting means for counting the total number of output pulse whereby said total number may be multiplied by a unit billing factor to arrive at a billing charge).
Hence, as Hedrick is generally directed to keeping log of usage events and users for the purpose of calculating charge for billing, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to substitute any known technique, including the use of counter/meter in metering the usage and applying of the unit charge to the total number counted by the counter as taught by Malinich, as technique of calculating the use fee for each users in Hedrick. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
As per claim 3, the combination of Hedrick and Malinich further teaches wherein a reading date when the identification label given to the medical instrument has been read by the reading device is included in the read information (see Hedrick: Fig. 5).
As per claim 4, the combination of Hedrick and Malinich further teaches wherein the counter counts, based on the reading date, the number of times of use in a predetermined period (see Malinich: col. 6, lines 23-26, at the end of the preselected period the total count appearing on the meter is simply multiplied by a unit billing charge) for each users (see Hedrick: ¶0039, to generate a bill according to the user charge code and the usage event).
As per claim 5, the combination of Hedrick and Malinich does not specifically teach the timing aspect as recited in the claim, specifically wherein the receiver receives, in a predetermined process in which a predetermined operation is performed on the medical instrument, the read information and the user information when the identification label given to the medical instrument has been read before the operation is performed. However, the combination of Hedrick and Malinich is sufficient in terms of art as the server of Hedrick is certainly capable of receiving the read information and the user information during any time as Hedrick.
As per claim 12, the combination of Hedrick and Malinich further teaches a notifier that notifies the use fee that has been calculated by the fee calculator for each of the user (see Hedrick: ¶0053, create a report comprising a bill to be submitted to a user; ¶0056).
As per claim 14, the combination of Hedrick and Malinich further teaches a medical instrument management system comprising: the use fee calculation device according to claim 1 (see above claim 1); and a medical instrument management device that is communicably connected to the use fee calculation device and manages the medical instrument (see Hedrick: Fig. 3; ¶0066, facilities that manages the medical devices).

Claims 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hedrick” and “Malinich” as applied to claims 1 and 5 above, and further in view of US Patent No. 5,892,900 (“Ginter”).
As per claim 6, the combination of Hedrick and Malinich does not specifically teach wherein the predetermined process includes a first process and a second process; the read information includes process information that corresponds to the predetermined process when the identification label given to the medical instrument has been read; the counter counts the number of times of use for each of the users and for each of the predetermined processes; and the fee calculator calculates, based on the number of times of use for the first process and a first unit price that has been set in advance, the use fee for the first process and calculates, based on the number of times of use for the second process and a second unit price that has been set in advance, the use fee for the second process. 
In other words, while Hedrick discloses monitoring of usage events (see ¶0038, communicate the usage events and the charge code to the network interface … the usage event may comprise information concerning, for example, the medical device used, the date, and the time of the usage), Hedrick does not specifically teach the usage events to include a first process and a second process. 
Ginter, an analogous art of usage monitoring and billing, discloses wherein the predetermined process includes a first process and a second process; the read information includes process information that corresponds to the predetermined process; the counter counts the number of times of use for each of the users and for each of the predetermined processes; and fee calculator for calculating fees based on the type of usages (see col. 58, lines 50-65, meter process based on a number of different factors such as a) type of usage to charge for, b) what kind of unit to base charges on, c) how much to charge per unit etc.; col. 280, lines 1-3, pricing, strategies … usage rules).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to combine the technique of controlling asset usage including tracking usage types and calculating of fee for usage types as taught by Ginter to combination of Hedrick and Malinich as the combination generally allows greater flexibility in controlling of the usage of the asset.
As per claims 7-11, the claims are directed to specific predetermined processes, e.g. collection process (collection of the medical instrument), washing process (washing of the medical instrument), assembling process (assembling of the medical instrument), sterilization process (sterilizing of the medical instrument), and storage process (storing the medical instrument), counting the number of times for the processes, and calculating of the user fee based on the number of times for the processes. 
The examiner takes Official Notice that the collection process, washing process, assembling process, sterilization process, and storage process are old and well known usage events. Hence, as the combination of combination of Hedrick, Malinich, and Ginter teaches monitoring of usage events including different type of usage and calculating use fee based on the usage events as described above, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to substitute any known type of usage events, including collection process (collection of the medical instrument), washing process (washing of the medical instrument), assembling process (assembling of the medical instrument), sterilization process (sterilizing of the medical instrument) and storage process (storing the medical instrument), as usage events in monitoring and calculating fees for billing as taught by the combination of Hedrick, Malinich, and Ginter.
As per claim 13, the combination of Hedrick, Malinich, and Ginter teaches a manual received that receives, in the medical instrument management device that is a medical instrument management device that manages the medical instrument and includes a storage in which an electronic manual is stored, manual reception information in which access information when the electronic manual has been accessed and manual user information that specifies a manual user who uses the electronic manual are associated with one another; a manual counter that counts, based on the manual reception information, the number of times of manual use, which is the number of pieces of the access information that have been received by the manual receiver, for each of the manual users; and a manual fee calculator that calculates, based on the number of times of manual use for each of the manual users, which has been counted by the manual counter, and a manual unit price that has been set in advance, a use fee for each of the manual users (see Ginter: appliances in Fig. 7; col. 8, lines 34-35, electronic properties such as documents; col. 14, lines 12-16; col. 28, lines 30-34, for billing units of measure; col. 58, lines 50-65, meter process based on a number of different factors such as a) type of usage to charge for, b) what kind of unit to base charges on, c) how much to charge per unit etc.; col. 280, lines 1-3, pricing, strategies … usage rules, col. 155, lines 15-30, metering/billing; col. 166, lines 35-40, metering/billing; col. 188, lines 10-60, event method, meter method and billing method)(see above regarding counting and using total counts in calculating use fee).
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 104550522 discloses calculation of overall cost of use for a surgical instrument for medical procedure;
US Patent Publication No. 2017/0270258 discloses system and method of cleaning of a medical device and recording of event including usage of the medical device;
US Patent Publication No. 2013/0253480 discloses a surgical instrument usage data management that tracks usage data and tallying usage data to generate an overall cost of use associated with the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685